Title: Enclosure: La Forest’s Report on the Grange, [ca. 9 May 1793]
From: La Forest, Antoine René Charles Mathurin de
To: Ternant, Jean Baptiste


EnclosureLa Forest’s Report on the Grange

[ca. 9 May 1793]

Le Consul général au Ministre plénipotentiaire de la République française près les Etats unis.
J’ai reçu et je m’empresse de vous remettre les papiers que vous avez bien voulu m’envoyer avec votre lettre du 3 de ce mois. J’en ai donné communication au Citoyen Bompard commandant l’Embuscade. Le Batiment Anglois le Grange, son equipage et Sa Cargaison resteront dans ce port, conformément à la demande du sécrétaire d’Etat des Etats unis, en attendant décision ultérieure, et il ne Sera rien changé à Sa situation présente.
Le Citoyen Bompard a pris le Grange, dans la ferme persuasion que ce batiment n’étoit plus sous la protection d’un territoire neutre. Il pouvoit l’envoyer en france, ou dans les Colonies, et rien ne prouve mieux sa confiance dans l’impartialité du Gouvernement americain, que la bonne foi avec laquelle il a fait remonter sa prise à Philadelphie.
Le Ministre plénipotentiaire de la Cour de Londres reclame le Grange, dans la Supposition que ce batiment a été pris dans l’étendue du territoire de la Jurisdiction des Etats unis. J’ai comparé les dépositions Sur lesquelles il se fonde avec les procès verbaux produits par le Citoyen Bompard. Je n’y vois aucune différence materielle quant aux faits. Le Capitaine de l’Embuscade admet que le Batiment Anglois a été pris à l’ancre ayant encore un pilote à Bord, étant à un mille à peu prés dans l’ouest de la Bouée du banc de Sable appellé le Brown. Le Cap James restant au Sud 4 dégrès est distant de quatre lieues 10 parties environ, le Cap May restant a l’Est 3 dégrès sud distant de 5 lieues environ, la terre la plus proche étant le point appellé Draper’s inlet distant d’environ 3 lieues. Il s’agit donc d’appliquer les principes aux faits reconnus par les deux parties, et rien n’empêche que la question ne puisse être bientôt déterminée.
J’observerai avant tout, qu’il faut établir le Sens des mots territoire et jurisdiction qui sont liés ensemble dans la reclamation du Ministre plénipotentiaire Britannique. La jurisdiction de tout état Maritime S’étend très loin. Elle prend connoissance par exemple des délits commis en haute mer à bord d’un batiment Marchand quelconque et à quelque distance que ce soit, dés que ce que batiment entre dans les limites du territoire. Ce genre de jurisdiction est étranger au Sujet. Le mot jurisdiction même s’y trouve mélé mal à propos, il dénature l’idée à laquelle Seule on doit S’attacher. La question se réduit en effet à Savoir Si le Grange étoit encore Sous la protection d’un territoire neutere à l’endroit où il a été pris.
Plusieurs puissances ont manifesté des prétentions exagérées sur l’étendue de leur domination maritime: Presque toutes ont eu dans le cours des guerres Européennes, occasion de S’expliquer sur la ligne neutre de leurs côtes. À la verité, ces actes particuliers d’un souverain n’obligent les autres qu’autant qu’ils veulent bien les reconnoitre. Mais leur effet est d’indiquer l’intention du souverain et les égards qu’il attend des nations belligerantes; leur effet est encore au moins une base pour Statuer sur les reclamations respectives de ces nations, dans les cas semblables à celui du Grange. J’ai cherché inutilement dans les journaux du Congrès sous le régime fédéral et dans les actes des Etats unis sous le Gouvernement consolidé, l’expression de quelqu’opinion  Sur la limite des côtes et Sur le fait des prises. Tout ce que je trouve, c’est des resolutions nombreuses, qui prononcent bonne prise [un] batiment pris en pleine mer, oû sur les côtes entre le plus haut et le plus bas point des marées, ai[nsi que] la recommandation aux batimens armés des Etats unis de s abstenir de capturer les vaisseaux ennemis Sous la protection des côtes neutres. Les Etats unis n’ont donc prononcé aucune intention particuliére pour l’information des puissances disposées autant que la République française à faciliter leur neutralité. Ils paroissent s’en rapporter aux principes du droit des gens.
Ces principes sont, que tout espace de mer qui est à portée du Canon le long des côtes, est regardé comme faisant partie du territoire; que toutes les eaux Salées qui ne sont point eaux closes, ne peuvent être regardées que comme des extensions de mer; que les eaux Salées communiquant avec la mer peuvent être appellées Eaux closes, Si les deux caps qui les terminent sont assèz rapprochés pour en défendre l’entrée; que la neutralité des rivages qui bordent les eaux de la mer, ne s’étend pas au delà de la portée du Canon. Plusieurs traités récens particularisent la généralité de ces principes, les font entrer dans le droit public des puissances contractantes, les rendent obligatoires pours elles à double titre et donnent à cet égard un excellent exemple aux autres puissances. Par l’article 12 du traité de commerce entre la france et la Grande Brétagne du 26 Septembre 1786, les deux pays S’engagent à ne pas souffrir que sur leurs côtes à la portée du canon les batimens respectifs Soient pris par un ennemi. Par l’article XXVIII du traité de navigation et de commerce entre la france et la Russie du 11 Janvier 1787 chacune des deux parties contractantes promet 1°. de n’attaquer jamais les vaisseaux ennemis que hors de la portée du canon des côtes de son allié; 2°. d’observer la plus parfaite neutralité dans les ports, havres et autres eaux comprises sous le nom d’eaux closes.
Il resulte de l’application de ces principes aux faits admis concernant la prise du Grange 1°. que ce batiment étoit à 3 lieues de la terre la plus voisine et par conséquent hors de la portée du canon et de toute protection du territoire, 2°. que la Baye de Delaware large de 21 milles a l’entrée des caps, bientôt après, large de 30 milles, et dans laquelle se vuident les eaux de la rivierre du même nom a Bacon’s neck et Bombay hook, ne peut entrer dans la classe des Eaux closes; 3°. que la Baye, longue d’environ 38 milles ne présentant à Son entrée, ni dans aucun des points de sa prolongation aucun signe de neutralité qui puisse indiquer la volonté des Etats unis, laisse un libre accès aux vaisseaux des puissances belligerantes, 4°. Que le batiment anglois le Grange, a donc pu être pris par la frégate l’Embuscade dans la Situation cy dessus décrite.
On pourra objecter que la Boüée établie sur le bas fond dit le Brown, à un mille de laquelle le Grange étoit mouillé, indique une occupation territoriale mais on voit sur différentes côtes des Boüées établies jusqu’à 20 lieues au large pour la Sureté de la navigation: Ces boüées sont un bienfait, et non point un Signe d’occupation.
On pourra objecter qu’un fond couvert de 13 brasses d’eau Seulement, tel que celui ou le Grange étoit mouillé, est une annexe de territoire. Mais sans S’éloigner des côtes des Etats unis, ne voit-on pas des bas fonds s’étendre à une grande distance des terres? Dès qu’un fond est couvert d’eau c’est sa distance de la terre la plus voisine, et non point le produit de la sonde qui détermine la position neutre.
On pourra objecter que le Grange avoit encore Son pilote a Bord: Mais on  Sait qu’il est beaucoup de Bayes, de Golphes, et meme des côtes d’ailleurs peu Sinueuses, où les bancs de Sable sont tellement multipliés, qu’un pilote est obligé de mener un batiment très loin en haute mer, avant de pouvoir l’abandonner aux soins du Capitaine. Jamais l’étendüe nécessaire du pilotage n’a prolongé la protection d’une côte neutre.
Telles sont Citoyen Ministre plénipotentiaire les observations qu’il étoit de mon devoir de mettre sous vos yeux pour que vous puissiez faire au Gouvernement des Etats unis la reponse que vous jugerez convenable. Je crois qu’il est heureux, que cette question se soit élévée dès le commencement des hostilités. Elle donnera lieu à des explications et à des mesures utiles dans toute neutralité.

Signé Delaforest

